Mr. Justice Graves delivered the opinion of the court. 3. Insurance—when knowledge by agent of facts concerning applicant which are ground for forfeiture question for jury. In an action on. an accident insurance policy, held a question for the jury whether the agent knew facts concerning the applicant at the time of issuance of the policy which, had he not known them, would 'have been ground for forfeiture. 4. Insurance, § 686*—when manner of death of insured question for jury. In an action on an accident insurance policy, the question whether the insured was a temperate man and met his death by accident or as a result of alcoholism, held for the jury, the evidence being conflicting.